Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed 28 March 2022 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Islam and Froehlich.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, 7, 11, 14, 17, 21, 25-26 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Islam et al. (US 2018/0123767) in view of Froehlich (US 2015/0098352).
Regarding claim 1, Islam discloses a method for wireless communication (figs. 1 and 6A), comprising: determining, based on a level related to communicating with one or more devices in a wireless network (step 607; para. 121, third and fourth sentences; note: blind repeat packets (retransmissions) based on a confidence indicator), a retransmission scheme for transmitting and/or retransmitting communications in the wireless network (step 607; para. 121, third through fifth sentences), wherein the retransmission scheme defines both of a first number of blind retransmissions (step 607; para. 121, third through fifth sentences; note: number of blind repeat packets is based on a confidence indicator) and a second number of feedback-based retransmissions (steps 609-611; para. 122, first three sentences; note: the number of feedback-based retransmissions is not based on a confidence indicator) to attempt before dropping a communication (steps 617-619; para. 121, penultimate sentence); and transmitting or retransmitting the communication in the wireless network based on the retransmission scheme (fig. 6A).  
Islam discloses the retransmission scheme is based on a level related to noise and/or interference (para. 105, penultimate sentence; note: confidence indicator based on SNR or SINR) but does not disclose the level as a congestion level. Froehlich discloses noise and/or interference is based on congestion (fig. 3 and para. 47, lines 9-15; note: congestion as related to noise; para. 30, last sentence; note: QoE (delays, packet drops, etc.) based on congestion). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the retransmission scheme is based on a congestion level in the invention of Froehlich. The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to, providing a metric (SNR, SINR, etc.) in terms of congestion or accommodating a number of retransmissions based on communication quality involving congestion as is known in the art (Froehlich, fig. 3 and paras. 30 and 47; MPEP 2143(I)(A)(B)(C)(D) - note: e.g., applying known techniques having predictable results).
Regarding claim 11, Islam in view of Froehlich makes obvious these claim limitations on the same ground and motivation for claim 1 above. In addition, Islam teaches an apparatus (fig. 1, item 105 or 110; para. 120, last sentence) comprising a transceiver, a memory configured to store instructions, and one or more processors (figs. 13-14 and paras. 188-192) coupled to the transceiver and memory and configured to execute the method of claim 1 above. 
Regarding claim 21, Islam in view of Froehlich makes obvious these claim limitations on the same ground and motivation for claim 1 above. In addition, Islam teaches an apparatus (fig. 1, item 105 or 110; para. 120, last sentence) comprising a means for determining (figs. 13-14 and paras. 188-192) and a means for transmitting (figs. 13-14 and paras. 188-192) to perform the method of claim 1 above. 
Regarding claim 26, Islam in view of Froehlich makes obvious these claim limitations on the same ground and motivation for claim 1 above. In addition, Islam teaches an computer readable medium (fig. 13, item 1306), comprising code executable by one or more processors (item 1304) for wireless communication , the code comprising code to execute the method of claim 1 above. 
Regarding claims 4 and 14, Islam in view of Froehlich teaches and makes obvious the method of claim 1 and apparatus of claim 11, wherein the retransmission scheme defines a pattern of one or more blind retransmissions and feedback-based retransmissions to attempt before dropping the communication (Islam, fig. 6A; paras. 121-122). The motivation for the combination is the same as stated above.   
Regarding claims 7, 17, 25 and 30, Islam in view of Froehlich teaches and makes obvious the method of claim 1, apparatus of claims 11 and 21, and medium of claim 26, further comprising determining the congestion level based at least in part on determining one or more metrics associated with a channel over which the communication can be transmitted in the wireless network (Islam, fig. 6A; paras. 121-122; note: confidence indicator of an SNR, SINR, etc. of a channel (or path, environment, etc.; Froehlich, fig. 3 and paras. 30 and 47; note: SNR/SINR as a function of congestion). The motivation for the combination is the same as stated above.   

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Islam in view of Froehlich as applied to claim 1 or 11 above, and further in view of Kohvakka et al. (US 2008/0253327).
Regarding claims 5 and 15, Islam in view of Froehlich does not teach or make obvious the method of claim 1 and apparatus of claim 11, further comprising indicating in the communication that feedback is expected for the communication. However, Kohvakka discloses an ACK request field for a data message (fig. 8, items 833; para. 102). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to indicate in the communication that feedback is expected for the communication in the invention of Islam in view of Froehlich. The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to, requesting or making optional a feedback indication for a wireless transmission as is known in the art (Kohvakka, fig. 8, item 833 and para. 102; MPEP 2143(I)(A)(B)(C)(D) - note: e.g., applying known techniques having predictable results).

Allowable Subject Matter
Claims 6, 8-10, 16, 18-20, 24, 29 and 31-34 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Harper whose telephone number is 571-272-3166. The examiner can normally be reached weekdays from 11:00 AM to 7:00 PM ET. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Yemane Mesfin, can be reached at 571-272-3927. The centralized fax number for the Patent Office is 571-273-8300. For non-official communications, the examiner’s personal fax number is 571-273-3166 and the examiner’s e-mail address is kevin.harper@uspto.gov (note: MPEP 502.03 – A copy of all received emails relating to an application including proposed amendments and excluding scheduling information for interviews will be placed informally into the application file).
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at www.uspto.gov/interviewpractice. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications associated with a customer number is available through Private PAIR only. For more information about the PAIR system, see portal.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kevin C. Harper/
								Primary Examiner, Art Unit 2462